t c memo united_states tax_court thomas r camerato petitioner v commissioner of internal revenue respondent docket no filed date thomas r camerato pro_se margaret s rigg for respondent memorandum opinion beghe judge on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest for the tax years and petitioner timely filed a petition and amended petition under - - sec_6404 and rule with this court and respondent timely filed an answer to the amended petition petitioner was a resident of california at the times he filed his petition and amended petition the case is before us on respondent’s motion for summary_judgment as supplemented we conclude on the undisputed facts before us that petitioner is not entitled to abatement of interest we therefore grant respondent’s motion for summary_judgment background the following facts have been admitted or established by uncontroverted documentary_evidence in petitioner moved from california to pittsburgh pennsylvania to attend the carnegie-mellon graduate school of business he used his pittsburgh residence address on his federal_income_tax return unless otherwise indicated section references are to the internal_revenue_code as in effect for the tax years for which petitioner claims abatement of interest and rule references are to the tax_court rules_of_practice and procedure petitioner argues in his opposition to respondent’s motion for summary_judgment that he is also entitled to an abatement of interest for tax_year petitioner did not request in his petition or amended petition an abatement of interest with respect to moreover respondent’s determination denying abatement relates only to tax years and therefore any issue relating to tax_year is not properly before us on or about date respondent sent a notice to petitioner at his pittsburgh residence address that respondent would audit petitioner’s federal_income_tax return on date petitioner telephoned respondent’s pittsburgh pennsylvania office to demand that the audit be postponed until date and transferred at that time to california because petitioner’s business_expense records were stored in california and it would be inconvenient and expensive for petitioner to retrieve them petitioner indicated that he intended to graduate from school and move back to california in date respondent refused to delay the audit until date on date respondent notified petitioner that petitioner’s federal_income_tax return would also be audited between september and date petitioner had several further telephone conversations with respondent’s personnel petitioner demanded that respondent stop sending him threatening letters indicated that he would not cooperate with the scheduled audits and again indicated that he wanted to have the audits delayed to date and transferred to california because petitioner did not appear for an examination or submit documentary_evidence to support his deductions respondent on date sent petitioner at his pittsburgh residence address by certified mail a notice_of_deficiency for and - - disallowing deductions claimed on his and returns the notice_of_deficiency was returned to respondent because petitioner failed to claim it the deficiencies were assessed on date petitioner claims that in date he received the run around when he tried to resolve his tax_liabilities he claims to have walked into the oakland california branch of the internal_revenue_service with his records but without a prior appointment demanding an immediate audit but was turned away but in a letter dated date petitioner admitted that he did not actively pursue the matter until date when respondent applied a later year refund to his assessed income_tax deficiencies since my primary concern was finding a job in order to pay for living_expenses as well as paying back my debt of dollar_figure for student loans resolving this matter with the irs took a back seat because it was not going to be as easy and straight forward as it should be to find a job as a taxpayer ignorant of the bureaucratic gridlock that is pervasive throughout the irs i became frustrated and gave up until date not having either the time or the energy to figure out the ways of the irs i knew that i did not owe any taxes and that sometime the irs would contact me petitioner filed a request for reconsideration of the deficiencies on date because petitioner had failed to attach documentation to his request for reconsideration respondent on date - - issued a decision abating a portion of the deficiency but denying any abatement of the deficiency on date petitioner filed a second request for reconsideration in date petitioner contacted the irs problem_resolution_program and was advised of the need to provide records to support his request for reconsideration respondent received records from petitioner on date on date respondent called petitioner to schedule an appointment to review petitioner’s records petitioner requested that the appointment be delayed until date because of a conflict with petitioner’s vacation plans on date petitioner met with respondent and respondent and petitioner agreed upon substantially reduced deficiencies in addition to reducing the deficiencies respondent waived all penalties respondent refused to abate interest on the substantially reduced the parties have failed to provide the court with the text or terms of the agreement according to petitioner respondent in the notice_of_deficiency originally sought to assess deficiencies for and totaling approximately dollar_figure respondent voluntarily reduced the deficiencies to approximately dollar_figure after respondent granted petitioner’s request for a new audit and accepted petitioner’s documentation of most of his deductions because petitioner’s time to seek tax_court review of the notice_of_deficiency had expired by the time of his request for reconsideration petitioner would have had to pay the tax file a claim_for_refund with respondent and after denial sue respondent for a refund if respondent had in his discretion refused petitioner’s request for a new audit petitioner shows no appreciation for respondent’s twice granting petitioner’s requests for reconsideration or for voluntarily agreeing to reduce the assessed deficiencies without first requiring payment -- - deficiencies from the time they were due until they were paid petitioner seeks review of respondent’s refusal to abate interest ’ discussion petitioner argues that the interest on the reduced deficiencies should be abated because respondent wrongfully refused to postpone and transfer the initial audit to date in california and because respondent is responsible for all delays after date in reconsidering the assessment petitioner also objects in his responses to respondent’s motion for summary_judgment contending that summary_judgment is an unfair procedure because it is not a mechanism for presenting my case and on top of that it is not a forum i ever agreed to petitioner wants a trial so that he can call or force respondent to call as witnesses various internal_revenue_service employees with whom he had contact both in pennsylvania and california and can compel respondent to produce a short list of categories of documents including personal records of respondent’s auditors respondent’s auditor and employee hiring guidelines and training programs the results of all customer satisfaction the parties have not made clear what is the amount in dispute it appears to us that the total amount in dispute is less than dollar_figure consisting of interest on the agreed deficiencies of approximately dollar_figure from at the earliest date when petitioner first wanted the audit to be held until petitioner paid the deficiencies in - j- surveys carried out by respondent and all policy changes made by respondent in handling audits from to the present i standard for summary judqment contrary to petitioner’s objections summary_judgment is not a novel procedure to be employed only with the consent of both parties we stated in smith v commissioner t c memo summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 our rule provides for summary_judgment in appropriate cases and follows the basic structure of rule of the federal rules of civil procedure applied by federal courts nationwide the rules permitting summary_judgment recognize that trials are necessary when there is a disputed issue of material fact that can properly be resolved only by hearing live testimony holding a trial serves no valid purpose when the issues can be resolved as a matter of law on undisputed facts established by affidavits party admissions and other appropriate evidence in --- - an appropriate case summary_judgment saves both party and judicial resources and results in the expeditious and efficient resolution of controversies the party moving for summary_judgment need not negate with evidence every allegation made by the opposing party as we stated in toushin v commissioner t c memo in celotex 477_us_317 the supreme court held that the moving party in a summary_judgment action need not in all cases introduce evidence negating an essential element of the opponent's claim in order to prevail on the motion if the moving party after adequate time for discovery can make a showing from the record of a complete failure of proof concerning an essential element of the nonmoving party's case and on which the nonmoving party will bear the burden_of_proof at trial there can be ’no genuine issue as to any material fact ’ with respect to that claim id pincite toushin v commissioner tcmemo_1995_573 fn ref omitted once the opposing party presents evidence to support its claims we must draw all inferences from that evidence in favor of the party opposing summary_judgment 369_us_654 but any inference must be drawn from evidence submitted in connection with the summary_judgment motion and not from mere allegations in the pleadings celotex corp v catrett supra at pincite il standard for tax_court review of commissioner’s refusal to abate interest sec_6404 authorizes the commissioner to abate the assessment of interest on any deficiency or payment of tax if there is a delay in such payment attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act the statute specifically provides that an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved sec_6404 flush language in addition an error or delay is taken into account only after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment id thus abatement of interest for the period of time between the date a taxpayer files a return and the date respondent commences an audit is not permitted under sec_6404 sims v commissioner tcmemo_1999_414 citing h rept pincite 1986_3_cb_1 sec_6404 was amended in by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date 112_tc_19 n accordingly the amendment is not applicable to petitioner’s and tax years -- - interest abatement is not a routine matter the taxpayer has had the use of the unpaid taxes and the treasury has not had the use of the taxes to which it was entitled as we recently observed in smith v commissioner tcmemo_2002_1 quoting the legislative_history sec_6404 is not intended to be used routinely to avoid payment of interest but rather is to be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 a ministerial_act is a nondiscretionary procedural act that the commissioner is required to perform according to the legislative_history the committee intends that the term ministerial_act be limited to nondiscretionary acts where all of the preliminary prerequisites such as conferencing and review by supervisors have taken place thus a ministerial_act is a procedural action not a decision in a substantive area of tax law for example a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest the irs may define a ministerial_act in regulations s rept supra pincite c b vol pincite emphasis added similarly the temporary regulations provide the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date acts that are not ministerial are either managerial or arise out of general administrative decisions abatement is not available for managerial acts during the tax years in question and has never been available for actions or nonactions attributable to general administrative decisions the house committee report on the amendments made by the taxpayer bill of right sec_2 tbor under which relief was expanded prospectively to include managerial acts as well as ministerial acts explains the bill permits the irs to abate interest with respect to any unreasonable error or delay resulting from managerial acts as well as ministerial acts on the other hand interest would not be abated for delays resulting from general administrative decisions for example the taxpayer could not claim that the irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system resulted in an unreasonable delay in the service’s action on the taxpayer’s tax_return and so the interest on any subsegquent deficiency should be waived h rept pincite 1996_3_cb_49 emphasis added originally the commissioner had the discretion not to abate interest even when the statutory requirements were met the bill gives the irs the authority to abate interest but does not mandate that it do so s rept c b vol tbor gave the tax_court authority under sec_6404 to review the commissioner’s denial of a taxpayer’s request for abatement of interest the bill grants the tax_court jurisdiction to determine whether the irs’s failure to abate interest for an eligible_taxpayer was an abuse_of_discretion h rept supra pincite c b pincite the court may order abatement only where the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 the taxpayer has the burden_of_proof to demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also hanks v commissioner tcmemo_2001_319 tilt petitioner has not shown any genuine issue of material fact after being advised by this court to review our rules on summary_judgment which are available from the clerk of court and on the internet to which petitioner indicated he has access petitioner failed to submit an affidavit or any other evidence to support his allegations because petitioner would bear the burden_of_proof at trial on all issues summary_judgment is mandated here as a matter of procedure under the supreme court’s celotex standard celotex corp v catrett u s pincite sec_6404 was formerly designated sec_6404 but was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 in granting respondent’s motion we do not rely on petitioner’s procedural failures even if we should accept petitioner’s unsupported allegations as true and properly supported by evidence we would still grant respondent’s motion for summary_judgment as a matter of law none of the five grounds for abatement that petitioner has alleged is a valid ground for relief first petitioner alleges that respondent improperly refused to grant his request made on date to delay the audit of his returns until he completed his graduate work in date even if wrongful respondent’s refusal to delay the audit would not constitute a legal basis for the abatement of interest respondent’s decision to refuse to delay the audit is not a ministerial_act it is a managerial act involving the exercise of discretion for which interest abatement is not available to petitioner in this case second petitioner alleges that i told the irs auditor in september date that the best address to use for me was my mailing address on the carnegie mellon university campus x he apparently didn’t register that address change petitioner alleges that he therefore did not know about the date notice_of_deficiency petitioner argues in essence that if respondent had mailed the notice_of_deficiency to his better carnegie mellon address he would have received it would have filed a petition for review with the tax_court would have obtained an earlier determination of his deficiency and thereby could have avoided interest accruing on the deficiency from the time the tax_court would have ruled until the deficiency was finally agreed upon initially we note that petitioner’s claim is flawed because he has failed to show the specific period of time over which interest should be abated as a result of this claimed error or delay see donovan v commissioner tcmemo_2000_220 moreover even ignoring this structural flaw petitioner has failed to establish that respondent committed any error let alone a ministerial one in sending the notice_of_deficiency to the address shown on his tax_return rather than to his school address as he alleges he orally requested respondent was required to mail the notice_of_deficiency to petitioner’s last_known_address sec_6212 neither sec_6212 nor the regulations promulgated thereunder and in effect when the notice_of_deficiency was mailed’ define a taxpayer's last_known_address we have defined it as the address to which in light of all the facts and circumstances respondent reasonably believed the taxpayer wished the notice of ‘ sec_301_6212-2 proced admin regs promulgated on date defines last_known_address this new regulation was not in effect when the notice_of_deficiency in the case at hand was mailed and by its terms is effective only to mailings on and after date sec_301_6212-2 proced admin regs -- - deficiency to be sent 81_tc_42 absent ‘clear and concise notification’ from the taxpayer directing respondent to use a different address respondent is entitled to treat the address shown on the return x as the taxpayer's ‘last known address ’ id pincite see also 91_tc_1019 address on most recently filed return petitioner has not alleged that he communicated an address change to respondent in a clear and concise way petitioner alleges only that he orally offered a preferred alternative address moreover it is clear from petitioner’s own admission that respondent did not take account of the change he respondent’s employee apparently didn’t register that address change says petitioner petitioner has not alleged facts to show that respondent took account of the address change such as by sending correspondence to his new address before the notice_of_deficiency was mailed to the old address see frieling v commissioner supra 74_tc_430 given that petitioner used his residential address rather than his carnegie mellon university address on his most recently filed tax_return had not moved from his residential address at the time he allegedly advised respondent that the -- - best address to use was his carnegie mellon university address gave no formal written notice to respondent of his change_of address and offered no evidence that respondent ever used or acknowledged his change_of address we hold that respondent committed no error and in any event no error of a ministerial nature by mailing the notice_of_deficiency to the address on petitioner’s most recently filed federal_income_tax return in addition even if petitioner had effected a change_of address the evidence suggests that petitioner improperly refused delivery of the notice_of_deficiency petitioner claims he did not move to california until date--long after the deficiency_notice was sent to him by certified mail on date and would have been delivered to him in the ordinary course if claimed by him respondent has submitted evidence that petitioner was seeking to avoid receiving correspondence from respondent according to notes of respondent’s telephone calls with petitioner on date and date petitioner demanded that respondent stop sending him correspondence regarding the deficiency these telephone logs combined with proof that the certified letters were sent to petitioner at a then-current address and were returned by the postal service unclaimed suggest that petitioner made a conscious decision not to pick up from the postal service the certified letter from respondent petitioner has not offered any explanation or justification for his failure to claim the certified letter that respondent mailed to his then-current residence address third petitioner alleges that he was not told that his request to delay the audit until date and to transfer the audit to california had been denied the evidence submitted by respondent shows that petitioner was repeatedly told that respondent would not delay the audit until date and that he would be advised only if his request for delay were to be granted moreover petitioner’s own letter to respondent dated date shows that he knew when the audit was scheduled petitioner’s claim that he did not know about the audit appears to be a recent afterthought petitioner states in his petition since i could not afford the trip back to california and the irs auditor was being completely uncooperative- -i was not trying to evade paying taxes nor was i being unreasonable or uncooperative with the irs--i missed the date audit the allegation in his petition--that petitioner did not attend the audit because he could not afford to retrieve his records--is inconsistent with petitioner’s new position that he missed the audit because he was not informed of the date and time finally petitioner made it clear in his conversations with respondent evidenced by the contemporaneous notes of those conversations attached to respondent’s affidavit that he would not participate in the audit unless it was delayed until after -- - date and transferred to california as he demanded had respondent advised petitioner again that his request for delay transfer had been finally denied petitioner’s own statements indicate that he would not have participated in the audit and that the same events would have happened fourth petitioner contends that the process by which irs customer service officers are trained constitutes a ministerial error that resulted in the delay in paying his deficiency my claim is that the process and procedure of recruiting hiring and training irs customer service representatives is what was the cause of the error or delay a ministerial error not a managerial error we disagree the process of recruiting hiring and training irs customer service representatives is attributable to respondent’s general administrative decisions and not toa ministerial_act and therefore no relief is available to petitioner on account of these decisions fifth petitioner argues that respondent committed a ministerial error or delay by failing to audit petitioner’s records on-the-spot when he walked into respondent’s oakland office in date without an appointment and demanded an immediate audit of his returns petitioner has of course cited no authority for his position that respondent is required to perform audits--on-demand for taxpayers who walk in to respondent’s offices and we are aware of no such requirement respondent’s decision to grant or deny an immediate audit is not a ministerial_act it is a managerial act involving the exercise of discretion petitioner has failed to allege any ministerial error or delay by respondent that caused an increase in petitioner’s interest obligation moreover the evidence alleged by petitioner is replete with acts by petitioner causing delay including his initial demand that the audit be delayed until he completed his schooling his demand that a subsequent audit be delayed until he returned from vacation his failure to pursue review of respondent’s decisions for many months due to his busy schedule his unwillingness to listen to respondent’s positions or to cooperate with respondent in an effort to accommodate his requests and his rude and insulting statements to respondent’s customer service representatives which are evidenced in the customer service notes of petitioner’s conversations with respondent’s customer service representatives in petitioner’s letters to respondent and in the papers petitioner filed with this court the record in this case shows clearly that a significant aspect of the delay if not all of the delay in finally determining the correct amount of petitioner’s deficiencies is attributable to petitioner we find no error in respondent’s determination that petitioner is not entitled to an abatement of interest in excess - - of the reductions that have already occurred as a result of respondent’s reconsideration and reduction of the assessed deficiencies respondent’s motion for summary_judgment will be granted as supplemented to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment as supplemented
